CONFIDENTIAL

 

Exhibit 10.3

Amendment No. 2 to the Executive Severance Benefits Agreement

This Amendment No. 2 to the Executive Severance Benefits Agreement (this
“Amendment”), effective January 1, 2018 (the “Amendment Effective Date”), is
made and entered into by and between Five Prime Therapeutics, Inc., a Delaware
corporation (“FivePrime”), and Aron Knickerbocker, an individual
(“Executive”).  

Background

A.FivePrime and Executive are parties to the Executive Severance Benefits
Agreement, dated December 30, 2009, as amended (the “Agreement”).  

B.FivePrime and Executive desire to amend the Agreement, in accordance with
Section 7.7 of the Agreement.

Now, therefore, FivePrime and Executive agree as follows:

1.Amendment of the Agreement. FivePrime and Executive agree to amend the terms
of the Agreement as provided below, effective as of the Amendment Effective
Date.  Where the Agreement is not explicitly amended, the terms of the Agreement
will remain in full force and effect.  Capitalized terms used in this Amendment
that are not otherwise defined herein shall have the same meanings as such terms
are given in the Agreement.  

2.Title of Executive. Section 1.1 of the Agreement is hereby amended and
restated in its entirety as set forth below:

“The Company desires to employ Executive, or to continue Executive’s employment,
in the position of President and Chief Executive Officer, and Executive wishes
to be employed, or continue to be employed, by the Company in such position.”

3.Change in Control Severance Period. Section 6.5 of the Agreement is hereby
amended and restated in its entirety as set forth below:

““Change in Control Severance Period” means the period of twenty-four (24)
months commencing on the Termination Date.”

4.Covered Termination Severance Period. Section 6.11 of the Agreement is hereby
amended and restated in its entirety as set forth below:

““Covered Termination Severance Period” means the period of twelve (12) months
commencing on the Termination Date.”

1

--------------------------------------------------------------------------------

CONFIDENTIAL

 

5.Miscellaneous.

5.1Full Force and Effect. This Amendment amends the terms of the Agreement and
is deemed incorporated into the Agreement.  The provisions of the Agreement, as
amended by this Amendment, remain in full force and effect.

5.2Entire Agreement.  The Agreement, as amended by this Amendment, sets forth
the entire understanding of FivePrime and Executive relating to the subject
matter thereof and supersedes all prior agreements and understandings between
FivePrime and Executive relating to the subject matter thereof.

In Witness Whereof, FivePrime and Executive have executed this Amendment as of
the Amendment Effective Date.

 

Five Prime Therapeutics, Inc.

 

 

 

 

 

/s/ Lewis T. Williams

 

/s/ Aron Knickerbocker

Lewis T. Williams

 

Aron Knickerbocker

President and Chief Executive Officer

 

 

 

2